Citation Nr: 0109070	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  97-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral osteochondritis dissecans prior to December 21, 
1999.

2.  Entitlement to an evaluation in excess of 30 percent for 
osteochondritis dissecans of the right knee, status post 
total knee replacement, beginning February 2, 2001.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteochondritis dissecans of the left knee, beginning 
December 21, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1996, which denied an evaluation in excess of 20 
percent for bilateral osteochondritis dissecans.  A hearing 
was held in May 2000 in Denver, Colorado, before the 
undersigned, who was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2000).  Subsequently, by rating action dated in July 
2000, the veteran was granted a temporary total rating based 
on convalescence beginning December 21, 1999, and a 100 
percent rating for a total knee replacement for one year, 
effective February 1, 2000.  The left knee was assigned a 10 
percent rating, effective December 21, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet.App. 35, 38 (1993).  Accordingly, since a 
perfected appeal had been taken from a June 1996 rating 
decision, the level of disability present during the appeal 
period prior to December 21, 1999, remains at issue, 
concerning both knees.  In addition, the left knee disability 
evaluation of 10 percent effective December 21, 1999, remains 
on appeal, as does the level of disability in the right knee 
after the termination of the total rating.  



REMAND

The current claim for an increased evaluation for his 
bilateral knee disability, as it was then evaluated, was 
filed in April 1996.  Effective in December 1999, the 
disability was separated into two disabilities, a right knee 
disability and a left knee disability, with the left knee 
assigned a 10 percent rating.  Concerning the right knee, he 
had undergone a total knee replacement in December 1999, and 
he was assigned a one-month total rating based on 
convalescence, pursuant to 38 C.F.R. § 4.30, followed by a 
one-year total rating, pursuant to 38 C.F.R. § 4.71a, Code 
5055 (2000).  Beginning in February 2001, a tentative 30 
percent evaluation was assigned, with a future examination to 
be scheduled that month.  

However, since the veteran's claim for an increased rating 
was filed in April 1996, the level of disability present in 
both knees from April 1995 to the present must be considered.  
See 38 C.F.R. § 3.400(o)(2) (2000) (the effective date of an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.").  

Concerning this period, initially we note that no reason has 
been provided as to why the veteran's disability was rated as 
a single disability for the period prior to December 21, 
1999.  The veteran's knee disabilities should be rated 
separately for that part of the appeal period prior to 
December 21, 1999, unless the RO can show that a higher 
evaluation would result from evaluation as a single 
disability.  Moreover, although the file contains treatment 
records dated from December 1994 to September 1995, and from 
November 1998 to March 2000, there are no treatment records 
on file for the period from September 1995 to November 1998.  
Any such records must be obtained.  Additionally, an 
examination was to be conducted in February 2001; the report 
of this examination must be obtained, or an examination 
scheduled.  

In this regard, the RO's attention is drawn to the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date, November 9, 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Particularly with regard to these notice requirements, the 
evidence shows that in December 1998, the veteran underwent 
arthroscopic surgery on his right knee.  A year later, in 
December 1999, he underwent a total knee replacement.  At his 
hearing in May 2000, it was indicated that the RO would 
consider entitlement to a temporary total rating based on 
convalescence for a period following the December 1998 
surgery, as well as the December 1999 surgery, as these 
issues were inextricably intertwined with the increased 
rating issue.  The July 2000 rating decision did note that 
entitlement was not established for surgery or treatment 
effective December 8, 1998, and, elsewhere, noted that this 
was because the claim and evidence were not received within 
one year, citing to 38 C.F.R. § 3.400.  The veteran did not 
appeal this determination.  

However, although included in the rating decision, which was 
provided to the veteran, it was not listed separately as an 
issue, and was not referred to in the accompanying cover 
letter.  The two sentences which mentioned the matter were 
buried in paragraphs which primarily addressed the December 
1999 surgery.  This notice is not sufficient under the new 
VCAA requirements, and the RO must clearly inform the veteran 
of the decision, and the reasons for the denial.  Prior 
thereto, however, the RO should review the December 1998 
hospital report which was received in March 1999, as well as 
38 C.F.R. § 3.401(h), which pertains to the effective date 
for benefits pursuant to 38 C.F.R. § 4.30.  He must also be 
informed of his appeal rights as to this issue.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
provide a list containing the names, 
locations, and approximate dates of 
treatment of any physicians, hospitals, 
or treatment centers (private, VA or 
military) who provided him with treatment 
for knee complaints for the period from 
September 1995 to November 1998.  The RO 
should obtain any records so identified.  
The results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file.  In 
addition, the veteran must be informed of 
any negative results, and informed that 
he may submit any records himself 
directly to the RO.  

2.  The RO should obtain the report of an 
examination scheduled for February 2001.  
If the examination has not been 
conducted, or it does not adequately 
address the factors listed in this 
paragraph, he should be scheduled for an 
orthopedic evaluation to determine the 
current severity of his service-connected 
right and left knee disabilities.  All 
indicated tests or studies should be 
accomplished and the results reviewed by 
the examiner prior to the final opinion.  
In addition, the claims folder, to 
include a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examination should 
include range of motion, to include the 
extent to which motion is limited by 
pain, as well as whether either knee 
exhibits weakened movement, excess 
fatigability, difficulty lifting and 
bending, lost endurance, swelling, or 
incoordination attributable to the 
service-connected disability, and, if so, 
to what extent.  Any other symptoms 
associated with the service-connected 
knee disabilities should also be 
reported.  All findings and conclusions 
must be reported in detail. 

3.  The RO should review the claim for a 
temporary total rating based on 
convalescence following the December 1998 
right knee surgery, in light of the 
report of that surgery received in March 
1999, as well as 38 C.F.R. § 3.401(h)(2).  
The veteran should be informed of the 
decision in a format which clearly 
identifies the issue and the reason for 
the decision, and includes his appellate 
rights.  If the decision remains adverse 
to the veteran, he should be provided an 
opportunity to appeal the decision prior 
to the return of the case to the Board.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied (see pages 4-5, above).  

5.  Thereafter, the RO should readjudicate 
the claims, as stated on the title page of 
this decision.  Concerning the rating for 
the bilateral knee disability prior to 
December 21, 1999, unless the RO can show 
that he receives a higher rating for the 
disability when considered as a single 
disability, the disability rating must be 
separated into separate ratings for each 
knee.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




